ORDER

PER CURIAM
Larry Johnson (Appellant) appeals the judgment of the Circuit Court of the City of St. Louis entered pursuant to a jury verdict committing him to secure confinement in the custody of the Department of Mental Health as a sexually violent predator. In two points on appeal, Appellant claims that the probate court clearly erred by overruling his Batson challenges to the State’s peremptory strikes of two venire-persons because the State’s reasons were not clear, reasonably specific, or legitimate. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for pur decision. We affirm the judgment pursuant to Rule 84.16(b). -